Citation Nr: 1644600	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  11-26 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for right wrist degenerative joint disease.

2.  Entitlement to an earlier effective date for the grant of service connection for two right wrist scars.

3.  Entitlement to higher initial ratings for right wrist degenerative joint disease rated as 10 percent disabling from March 24, 2010, and 30 percent disabling from July 13, 2012.

4.  Entitlement to an initial compensable rating for two right wrist scars.

5.  Entitlement to an initial rating in excess of 10 percent for a right knee disorder.

6.  Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1973 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) from July 2010, November 2010, and September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Initially, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Also see VA Form 9, Appeal to Board of Veterans' Appeals, dated in October 2011.  Similarly, the Board finds that it has jurisdiction over the claim for an extension of the Veteran's temporary total rating due to his January 2013 right wrist fusion because it is part of his claim for higher evaluations for his right wrist degenerative joint disease. 

In June 2012, the Veteran withdrew his request for a personal hearing in favor of an informal Decision Review Officer (DRO) conference.  Thus there is no longer a pending hearing request.

The claims for higher initial ratings for right wrist degenerative joint disease and, two right wrist scars, a right knee disorder and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the denial of his claims for earlier effective dates for the grant of service connection for right wrist degenerative joint disease and for two right wrist scars.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the denial of his claim for earlier effective dates for the grant of service connection for right wrist degenerative joint disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a Substantive Appeal as to the denial of his claim for earlier effective dates for the grant of service connection for two right wrist scars have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in June 2012, the Veteran in writing to the RO notified VA that he wanted to withdraw his appeal of the denial of his claims for earlier effective dates for the grant of service connection for right wrist degenerative joint disease and for two right wrist scars.  The withdrawal was received by VA prior to the issuance of a final decision as to these issues.  Therefore, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  As such, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

The appeal of the denial of the claim for an earlier effective date for the grant of service connection for right wrist degenerative joint disease is dismissed.

The appeal of the denial of the claim for an earlier effective date for the grant of service connection for two right wrist scars is dismissed.


REMAND

As to the claims for higher evaluations for right wrist degenerative joint disease from March 24, 2010, to July 13, 2012, and the right knee disorder, the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in either the report from his July 2012 VA examination or his September 2013 VA examination.  Therefore, the Board finds that these issues must be remanded to provide the Veteran with a new VA examination to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).

Given the Veteran's May 2013 statement in which he claims that he has a separate right hand disability due to his service-connected right wrist degenerative joint disease, when adjudicating the right wrist claim the AOJ should also consider whether any current right hand disability is a manifestation of that disability and, if so, whether it warrants a separate compensable rating.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The AOJ when adjudicating both the right wrist and right knee claims should be mindful of the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) as to painful motion and the opinion of the VA General Counsel that separate ratings may be assigned in cases where a knee disability includes limitation of motion due to arthritis and instability.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

As to the claim for a higher evaluation for right wrist degenerative joint disease from July 13, 2012, the Board finds that this issue should also be remanded because the above development may also impact the rating for this disability for this time period.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

As to the request for an extension of a temporary total rating, the Board finds that this issue must be remanded because the record does not contain the Veteran's post-operative treatment records from Timothy Y. Dew, M.D. that would show when his need for convalescence ended following his surgery.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

Given the above development since the 2012 VA scar examinations, the Board also finds that the claim for a compensable rating for the two right wrist scars should be remanded for a new VA examination.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, the appeal is REMANDED for the following actions:

1.  Associate with the claims file all of the Veteran's post-September 2013 treatment records from the Columbia VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records including all of his treatment records from Dr. Dew, including all records generated in connection his convalescents following the January 2013 right wrist fusion.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by his right wrist degenerative joint disease, right wrist scars, and right knee disorder since March 2010, including any problems following the January 2013 right wrist fusion and with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the severity of his right wrist degenerative joint disease, right wrist scars, and right knee disorder, including when the need for convalescents ended following the January 2013 right wrist fusion and any problems they cause with employment.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all right wrist and right knee pathology found to be present since March 2010.  

The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia:

A. Range of Motion Studies:

(i) the examiner must test the range of motion (flexion, extension, etc. . .) in active motion, passive motion, weight-bearing, and nonweight-bearing for the right wrist and right knee; 

(ii) the examiner should provide a retrospective opinion on the range of motion (flexion, extension, etc. . .) in active motion, passive motion, weight-bearing, and nonweight-bearing for the right wrist and right knee since March 2010; 

(iii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion, extension, etc,. . . ) of the Veteran's right wrist and right knee (i.e., the extent of the Veteran's pain-free motion), to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria);

(iv) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

B. Other Findings:

(v)  The examiner should state whether the right wrist is ankylosed and, if so, is the ankyloses best characterized as (a) favorable (i.e., in 20 degrees to 30 degrees of dorsiflexion); (b) in any other position except favorable; (c) unfavorable (i.e., in any degree of palmar flexion or with ulnar or radial deviation); or (d) extremely unfavorable.

(vi) The examiner should state whether the right knee has any recurrent subluxation or lateral instability.

(vii)  The examiner should provide an opinion as to whether the Veteran has any right hand disabilities that are a manifestation of his service-connected right wrist degenerative joint disease.

(viii)  The examiner, after providing an opinion as to whether the January 2013 right wrist fusion caused additional scars, should identify all scar pathology found to be present and provide an opinion as to each scar as to whether it is (a) superficial and nonlinear covering an area or areas of at least 144 square inches (929 square centimeters); (b) unstable; or (c) painful. 

(ix)  The examiner should thereafter provide an opinion as to when, following the January 2013 right wrist fusion, the Veteran no longer had a need for convalescence.

(x) The examiner should also state the degree to which the right wrist and right knee disorders limited the activities regularly required by employment to include lifting, pulling, standing, driving, typing, etc. . .

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then adjudicate the appeal.  This adjudication should consider, among other things, whether any current right hand disability is a manifestation of the Veteran's service-connected right wrist degenerative joint disease and, if so, whether it warrants a separate compensable rating; when the need for convalescents ended following the January 2013 right wrist fusion; the Veteran's reports of pain; and whether he meets the criteria for separate compensable rating for lost flexion, extension, and/or instability.  See Esteban; DeLuca; VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-2004.    

7.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of the laws and regulations governing extensions of temporary total ratings and TDIUs as well as notice of all the evidence added to the record since the August 2012 statement of the case (SOC) and SSOC including the VA treatment records added in December 2012 and September 2013, the September 2013 VA examination; and the private treatment records added in January 2013 and January 2014.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


